DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/20/2021 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance

1.	Claims 1-20 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an electrochromic device comprises at least one anodic material, at least one cathodic material, wherein the cathodic organic framework electroactive material is represented by the following structure (VI): (VI), and

    PNG
    media_image1.png
    291
    374
    media_image1.png
    Greyscale

	wherein the anodic organic framework electroactive material is represented  by the following structure (I): 

    PNG
    media_image2.png
    288
    340
    media_image2.png
    Greyscale
 wherein L and L' may both include an  organic connector group and wherein Z and Z' may both include an organic linking group; (claim 11) an electrochromic device comprises at least one cathodic material; wherein the cathodic organic framework electroactive material is represented by the following structure (VII): 
    PNG
    media_image3.png
    286
    380
    media_image3.png
    Greyscale
First Named Inventor : Zachary B. Erno Appln. No.: 15/971,431 Page:11  First Named Inventor : Zachary B. Erno Appln. No.: 15/971,431 Page:11
wherein the anodic organic framework electroactive material is represented by the following structure (II): 

    PNG
    media_image4.png
    288
    350
    media_image4.png
    Greyscale

wherein L and L' may both include an organic connector group and wherein Z and Z' may both include an organic linking group; (claim 18) an electrochromic device comprises a cathodic organic framework electroactive material, wherein the cathodic organic framework electroactive material is represented by at least one of the following chemical structures (VIII)-(XII):

    PNG
    media_image5.png
    678
    615
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    555
    609
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    532
    613
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    635
    605
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    691
    620
    media_image9.png
    Greyscale

	
	wherein X is an anion, and wherein the anodic covalent organic framework electroactive material is represented by at least one of the following chemical structures (III)-(V):

    PNG
    media_image10.png
    580
    611
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    426
    614
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    631
    605
    media_image12.png
    Greyscale

	wherein R is an alkyl, siloxy alkyl, aryl, hydroxyalkyl, alkenyl, aralkyl, or a combination thereof.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano et al. (US 6,867,894 B2) discloses an electrochromic mirror comprises an ion conductive layer arranged between a transparent electrically conductive substrate and a reflective electrically conductive substrate; wherein the ion conductive layer contains an organic compound having a structure exhibiting a cathodic electrochromic property and a structure exhibiting an anodic electrochromic property, and wherein the organic compound comprises a metallocene-bipyridine derivative represented by one of formulas (4) to (7).  However, Asano does not teach or fairly suggest at least one anodic material, at least one cathodic material, wherein the cathodic organic framework electroactive material is represented by the following structure (VI): (VI), and

    PNG
    media_image1.png
    291
    374
    media_image1.png
    Greyscale

	wherein the anodic organic framework electroactive material is represented  by the following structure (I): 

    PNG
    media_image2.png
    288
    340
    media_image2.png
    Greyscale
 wherein L and L' may both include an  organic connector group and wherein Z and Z' may both include an organic linking group;

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won, can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872